Mr. JUSTICE SEIDENFELD delivered the opinion of the court: Plaintiff brought an action pursuant to the Administrative Review Act (Ill. Rev. Stat. 1969, ch. 110, par. 264 et seq.) seeking to review the adoption of the Park District’s annual budget and appropriation ordinance. The appeal is taken from the judgment order of the trial court which sustained defendant’s motion to dismiss the complaint with prejudice.  Since the Park District Code (Ill. Rev. Stat. 1969, ch. 105) contains no language adopting the provisions of the Administrative Review Act, judicial review under that act is not available to plaintiff. White v. Board of Appeals (1970), 45 Ill.2d 378, 381; Ross v. Chicago Land Clearance Com. (1952), 413 Ill. 377, 381.  Plaintiff has also sought to challenge the constitutionality of the provisions of the Administrative Review Act Hmiting such review to the final decisions of such administrative agencies which, by express reference, adopt the provisions of the Administrative Review Act (Ill. Rev. Stat. 1969, ch. 110, supra, par. 265). This point was not raised or passed upon by the trial court and is therefore not presented to us for review.1 Koplin v. Saul Lerner Co. (1963), 29 Ill.2d 451,454; Shilvock v. Retirement Board (1940), 375 Ill. 68, 72. The judgment below is affirmed. Judgment affirmed. T. MORAN, P. J., and ABRAHAMSON, J., concur.   We note that this appeal was filed in the Supreme Court and transferred here by an order finding no constitutional question presented and no jurisdiction on direct appeal.